The majority rests its decision upon an opinion-assertion that ". . . appellee had no right to place the stock certificates with Beer  Company." Undisputed evidence is to the contrary. The trust agreement expressly gives the authority to pledge, and the broker's books show that that agency was informed of Mrs. Meyers' ownership.
The circumstance that in a former appeal (where the cause was remanded) it was not thought necessary to the opinion to mention the authorizing notation does not erase the record, nor can a judicial rule known as the law of the case transform from actuality to nihility material matter presented to a non-seeing eye.
I agree with my associates that Meyers Brothers deceived their step-mother, and she is entitled to appropriate relief. But this does not mean we should arbitrarily erect a structure of justice that to build involves something less than consideration of all pertinent facts. *Page 278